Citation Nr: 1514824	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-45 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral heel spurs.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a left shoulder disability.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for refractive error.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for a right shoulder disability.

5.  Whether new and material evidence has been submitted to reopen the claim for service connection for low back pain.

6.  Whether new and material evidence has been submitted to reopen the claim for service connection for a neck disability.

7.  Whether new and material evidence has been submitted to reopen the claim for service connection for injury of the left index finger and middle fingers.

8.  Whether new and material evidence has been submitted to reopen the claim for service connection for soreness of the ribs.

9.  Entitlement to an increased disability rating for residuals of dislocation of the right ankle with fractured fibula, rated as 10 percent disabling from June 20, 2008 to July 1, 2011 and as 30 percent thereafter. 

10.  Entitlement to an increased disability rating for migraine headaches type post concussive headaches secondary to mild head trauma, currently rated as 30 percent disabling.

11.  Entitlement to an increased disability rating for residuals of a compound fracture and dislocation of the right thumb, currently rated as 10 percent disabling.

12.  Entitlement to an increased disability rating for chondromalacia of the left knee, currently rated as 10 percent disabling.

13.  Entitlement to an increased disability rating for chondromalacia of the right knee, currently rated as 10 percent disabling.

14.  Entitlement to a compensable disability rating for residuals of an injury to the left little finger.

15.  Entitlement to a compensable disability rating for removal of a cyst on the throat, currently rated as noncompensable. 

16.  Entitlement to an earlier effective date, earlier than June 20, 2008, for the award of a disability rating of 10 percent for residuals, compound fracture and dislocation of the right thumb. 

17.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service connected disabilities.  

18.  Entitlement to an extension of a temporary total rating beyond July 1, 2011 based on a need for convalescence following right ankle surgery pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to July 1992.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran had perfected an appeal of the issue of entitlement to service connection for a left ankle disability.  In a May 2012 rating decision, the RO granted service connection for a left ankle disability.  Therefore, as the benefit on appeal has now been fully granted, the issue is no longer before the Board.

In May 2013, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's Virtual VA file. 

At the May 2013 hearing, the Veteran testified he was unemployed due to his service connected disabilities.  Such a statement may be reasonably construed as raising the issue of entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009). 

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

The issue of entitlement to dependency allowance has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

All of the issues except for the issue of entitlement to an earlier effective date for the award of a10 percent disability rating for the service connected right thumb disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed his claim for an increased rating for a right thumb disability on June 20, 2008. 

2.  The Veteran did not receive treatment for his right thumb in the year preceding June 20, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 20, 2008, for the assigned 10 percent rating for residuals, compound fracture and dislocation of the right thumb have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As to the claim for an earlier effective date this claim involves disagreement with the effective date that has been assigned after entitlement to an increased rating was granted.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007)

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate this claim.  VA and private treatment records have been obtained and associated with the claim file.  There is no evidence that additional records have yet to be requested.  


Moreover, the Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).

Because the law and not the evidence is dispositive of the issues at hand, additional factual development would have no bearing in the ultimate outcome.  Accordingly, VCAA has no effect in regards to the pending issue.  See Dela Cruz, supra; see also Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim.")

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims being decided herein are thus ready to be considered on the merits.

Relevant law and regulations

At the outset, the Board notes that while additional development is being requested in the remand portion below, including obtaining additional treatment records, the outstanding evidence postdates the time frame pertinent to the effective date claim herein being decided.  Therefore, the outstanding evidence is not relevant to this claim and the Board will proceed with the decision.  

The Board notes that the effective date of an award of increased compensation shall be the earliest date at which it is ascertainable that an increase in disability has occurred, if the claim for an increased rating is received within one year from such date; otherwise the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2). 

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim, provided also that the claim is received within one year after the increase.  In these cases, the Board must determine under the evidence of record the earliest date that the increased rating was ascertainable.  Hazan v. Gober, 10 Vet. App. 511, 521-22 (1997).  Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  Thus, if the increase occurred more than one year prior to the date the application is received, the effective date must be no earlier than the date of receipt of the application. 

It is incumbent upon the Board to examine all communications in the claims file that may be interpreted as applications or claims, formal and informal, for increased benefits, and, then, to examine all other evidence of record to determine the earliest dates as of which, within the year prior to the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. §§ 3.155(a), 3.400(o)(2). 

An informal claim is defined as "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant...." 38 C.F.R. § 3.155.  Such an informal claim must identify the benefit sought; and, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id. 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than June 20, 2008, for the grant of a 10 percent evaluation for fracture of the right thumb.  The Board notes that there is no evidence in the claims file, such as treatment records, that the Veteran's fracture of the right thumb warranted a 10 percent evaluation in the one-year period prior to the receipt of the Veteran's claim on June 20, 2008.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2).  Indeed, the Board has reviewed all of the VA and private treatment records showing treatment for the year prior to the receipt of the Veteran's claim for an increased disability rating and the records show no treatment for his right thumb, let alone evidence of an increased disability.  Similarly, there is no evidence that the Veteran submitted an informal claim for an increased evaluation for the right thumb prior to June 20, 2008.  38 C.F.R. § 3.155. 

The Veteran did not receive any apparent treatment for the service-connected right thumb disability preceding the June 20, 2008.  As such, an increase in disability level could not have been factually ascertainable in the year preceding June 20, 2008.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In such situations, the effective date of increase is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(o)(1).  It follows that the date of claim, which is June 20, 2008, is the earliest possible effective date for an increased rating for right lower extremity lymphedema in this instance.

The Board is cognizant of the Veteran's assertions that the effective date of his 10 percent evaluation should be earlier than June 20, 2008.  However, the governing regulations regarding this claim are clear.  The Court has held that "[w]here the law and not the evidence is dispositive, the claim should be denied or the appeal to the BVA terminated because of the absence of legal merit or the lack of entitlement under the law."  See Shields v. Brown, 8 Vet. App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)].  There is no interpretation of the facts of this case that will support a legal basis for an effective date earlier than June 20, 2008, for the 10 percent evaluation for fracture of the right thumb.  Since the law is dispositive, the claim for an earlier effective date for the grant of a 10 percent evaluation for fracture of the right thumb.  Sabonis, supra. 


ORDER

An effective date earlier than June 20, 2008, for the grant of a 10 percent evaluation for a right thumb disability is denied.




REMAND

The Veteran seeks to reopen his claims for service connection for bilateral heel spurs, refractive error, bilateral shoulder disability, neck pain, low back pain, pain on the ribs and a disability of the left index and middle fingers. He also seeks an increased disability rating for the service connected right thumb, migraines, bilateral knees, right ankle, left little finger and removal of a cyst on the throat.  After a review of the claims file, the Board finds that additional development is needed prior to deciding the claim.

At the May 2013 hearing, the Veteran testified that he was still undergoing treatment, including potential surgeries, for several of his service connected disabilities.  A review of the paper and electronic files shows that VA outpatient treatment records through October 2012 have been associated with the claim file.  Therefore, all treatment records since October 2012 should be obtained.

At the hearing, the Veteran also testified that he had been in receipt of Social Security Administration (SSA) disability benefits since October 2002.  He further testified he had been receiving treatment exclusively at the VA since 2004, but was receiving treatment by private physicians prior to that.  While the record contains all of the VA treatment records and some private treatment records, it is possible that the SSA records contain additional private treatment records which have yet to be associated with the claim file.  On remand, the SSA records must be obtained. 

Regarding the claim for an extension of a temporary total rating beyond July 1, 2011 based on the need for convalescence following right ankle surgery, additional development is needed.  The record shows the Veteran underwent a right ankle surgery in March 2011 by a private physician.  Private treatment records associated with the claim file date to July 18, 2011 and show that at that point the Veteran was found to be complete healing of the ankle fusion.  However, the record also mentions needing treatment for symptomatic hardware and the possibility of physical therapy.  The record contains no other private treatment records.  

VA outpatient treatment records of September 2011 note the Veteran reported persistent swelling with mild to moderate pain currently controlled with tramadol and Tylenol.  It was noted he cannot wear regular shoes due to swelling and needs a cane to ambulate.  The diagnosis was right ankle fusion without complications.  However, the examiner was to look into getting the Veteran a patient rocker-bottom shoe to help with ambulation.  

There is a 2 month period of an absence of treatment records, from July 2011 to September 2011, for the treatment of the right ankle.  The Board is unsure as to whether all of the treatment records relevant to this claim have been associated with the claim file.  Indeed, the July 2011 private treatment records noted that the Veteran should return when necessary.  VA treatment records of September 2011 note persistent problems with swelling and pain requiring tramadol.  It is unclear form the record as to whether the Veteran received any treatment for his right ankle between July 2011 and September 2011.  The Veteran has argued his convalescence period should have lasted 6 months.  Therefore, he argues that his convalescence period should have run through September 2011.  Given the above, the Board is not certain that there was a complete healing of the right ankle by July 2011.  Therefore, the Veteran should be asked whether he continued to receive treatment for his right ankle from a private physician from July 2011 to September 2011 and if so, request the records.  

Finally, as previously noted, the Veteran has stated that he is no longer employed due to his service connected disabilities.  The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Ordinarily, no additional development will be conducted on requests to reopen finally adjudicated claims, unless they are reopened.  In the present case, the Board will, however, defer issuing a decision on the requests to reopen pending on appeal as there is the potential that the outstanding treatment records may contain evidence relevant to those claims.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the claim file all of the VA outpatient treatment records from October 2012 to the present.

2. The AOJ should request and associate with the claim file all of the SSA disability records. All efforts to obtain the records should be clearly noted in the claim file.  If the records are unavailable, it should so be clearly noted in the record and the reason for unavailability should be provided.

3. The AOJ should contact the Veteran and ask whether he continued to have treatment form a private physician for his right ankle, after July 2011, if so, the Veteran should identify the name(s) of the physician and dates of treatment.  The AOJ should obtain and associate with the claim file all identified records.  If the records are unavailable, it should so be clearly noted in the record and the reason for unavailability should be provided.

4. The AOJ should send the Veteran a notice letter in connection with his claim for TDIU.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.

5. The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.
 
6. After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

7. .When the development requested has been completed, the case should be reviewed on the basis of all additional evidence . If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


